Citation Nr: 1043056	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-28 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for mechanical low back 
pain.

3.  Entitlement to service connection for bilateral knee pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1997 to October 
2006.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The issue of entitlement to service connection for bilateral knee 
pain is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no current diagnosis of bilateral hearing loss as 
defined by VA regulation.

2.  There is no current diagnosis of a back disability.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in, or aggravated by, 
active military service, and sensorineural hearing loss may not 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2010).

2.  A back disability was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in February 
2007, before the original adjudication of the claims.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The February 
2007 VCAA notice letter also provided notice of the type of 
evidence necessary to establish a disability rating or effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims for service connection, and the 
duty to assist requirements have been satisfied.  Service 
treatment records were obtained and associated with the claims 
folder.  VA treatment reports were also obtained and associated 
with the claims folder.  The Veteran underwent VA examinations in 
2007 to obtain medical evidence as to the nature and etiology of 
any hearing loss and back disability.  The Board finds the 
February 2007 VA examination report and the March 2007 VA 
audiology report are thorough and provide the details needed to 
adjudicate the claims for service connection.  There is no 
reasonable possibility that an additional VA examination would 
substantiate the claim for service connection for right ear 
hearing loss or a back disability. 38 C.F.R. § 3.159 (d).  

The Court has held that VA has a duty to provide examinations 
that consider a Veteran's history.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The Court has also held however, that a VA 
examination was adequate even where the claims file was not 
reviewed. See Mariano v. Principi, 17 Vet. App. 305, 311-312 
(2003).  In Mariano, the Court concluded that the necessary 
findings (ranges of shoulder motion) were "scientific" and the 
failure to consider the record would not render those findings 
unreliable.  The Board acknowledges that the Veteran's claims 
file was not reviewed as part of the VA examination and that this 
may, in some instances, indicate that an examination that is 
inadequate. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991). However, in the 
present case, there were few, if any, relevant records which 
contained information not provided by the Veteran in his medical 
history.  The Veteran's description of his diminished hearing and 
back pain was consistent with the evidence of record.  Further, 
all indicated studies were performed.  As such, it does not 
appear that a review of the claims file would have provided any 
more additional evidence or information that would aid the 
Veteran's current claim.  Therefore, the Board finds the Veteran 
was not prejudiced by the unavailability of his claims file 
during the VA examination.  There is no identified relevant 
evidence that has not been accounted for.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a veteran served continuously for ninety (90) or 
more days during a period of war or after December 31, 1946, and 
if an organic disease of the nervous system such as sensorineural 
hearing loss became manifest to a degree of 10 percent or more 
within one year from the date of the Veteran's termination of 
such service, that condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption would 
be rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.307, 3.309 (2010).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 
(1999); see also Pond v. West, 12 Vet. App. 341 (1999).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures puretone threshold hearing levels (in decibels) 
over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  The determination of whether a Veteran has 
a disorder based on hearing loss is governed by 38 C.F.R. 
§ 3.385. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court is stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Analysis

The Veteran asserts that he incurred hearing loss in his right 
ear due to noise exposure in service.  The Veteran stated that he 
worked as an aviation mechanic in the Marine Corps and that he 
wore protective gear on most occasions.  He further reported that 
at one point he was at a rifle range where there was no ear 
protection and he used tape.  See February 2007 VA examination 
report.  The Veteran also asserts that he incurred a back 
disability due to his daily work routine as a mechanic.  See 
Notice of Disagreement dated in November 2008.

Due to the similar medical history and evidence related to the 
claims, as well as the similar disposition of the issues, the 
Board will address them in a common discussion.

Regarding the Veteran's claim for right ear hearing loss, he 
underwent an VA audiology examination in March 2007.  On the 
authorized audiological evaluation in March 2007 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

Speech audiometry revealed speech recognition ability of 100 
percent in the both ears.

Thus, the record fails to show a current diagnosis of bilateral 
hearing loss.  The Board is cognizant of the Veteran's 
assertions.  Nonetheless, the Veteran has not submitted any 
medical evidence to support his contentions or which establishes 
that he has a hearing loss disability.  There is no competent 
evidence of current hearing loss as defined by 38 C.F.R. § 3.385.  

The Veteran's service treatment reports dated from 1997 to 2006 
show no complaints of or treatment for hearing loss.  Hearing 
conservation data reports dated in 1998, 1999, and 2001 through 
2006 reflect threshold shifts; however, at no time is hearing 
loss as defined by 38 C.F.R. § 3.385 shown.  Without competent 
evidence of a diagnosed disability, service connection for the 
disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (the Court held that, in the absence of 
proof of a present disability, there can be no valid claim).  

Regarding the Veteran's claim for a back disability, service 
treatment records are negative for any diagnosis of a back 
disability.  The Board notes the Veteran reported having 
recurrent back pain or back problem and slight back pain after 
strenuous work on the Report of Medical History for separation.  
However, according to the Report of Medical Assessment for 
separation, a clinician indicated that there was no report of 
chronic or acute medical conditions.  Post service, there is no 
evidence of a back disability.  

The 2007 VA examination report notes the Veteran's complaints of 
back pain in the last several years, which the Veteran relates to 
repeated bending.  The examiner further stated that the Veteran 
never had a history of trauma to the back, and does not have 
spina bifida.  He reported that the Veteran has never had a 
spinal deformity or symptoms of sciatica.  Upon examination of 
the musculoskeletal system, range of motion in the cervical spine 
and lumbar spine was normal.  The examiner further noted that 
active and passive range  of motion did not cause diminution in 
joint excursion, fatigability, loss of coordination, or pain.  
The diagnoses listed included mechanical back pain with no 
evidence of sciatica and completely normal physical examination.  

VA is not generally authorized to grant service connection for 
symptoms alone, without an identified basis for those symptoms.  
For example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part sub 
nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Veteran has provided no medical evidence of the claimed 
disabilities.  The VA examination reports do not provide any 
evidence to support a current findings of hearing loss or a back 
disability.  The Board acknowledges the Veteran's belief that he 
has a current hearing loss disability or back disability and 
notes that he is capable of reporting his personal observations 
concerning his diminished hearing acuity and back pain.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a 
layperson without medical training, the Veteran is not qualified 
to determine whether has a current medical ailment sufficient to 
qualify as a disability for VA compensation purposes.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The medical 
issues involved are too complex.  Thus the evidence factors 
against the Veteran's claim in this regard.  

Overall, since no current hearing loss as defined by VA 
regulation or back disability has been identified by a medical 
professional, much less attributed to any in-service injury, the 
Veteran's claims must be denied.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not for a 
past disability).  As there is no probative evidence of right ear 
hearing loss or a back disability, the preponderance of the 
evidence is against the Veteran's claims, and the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  
Accordingly, the claims for service connection for right ear 
hearing loss and a back disability are denied.


ORDER

Entitlement to service connection for right ear hearing loss is 
denied.

Entitlement to service connection for mechanical low back pain is 
denied.


REMAND

The Board finds that additional development is warranted for the 
Veteran's claim of entitlement to service connection for 
bilateral knee pain.  The duty to assist includes providing a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is necessary when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002). 

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The Veteran claims that he suffers from bilateral knee pain as a 
result of his daily routine as a mechanic.  See Notice of 
Disagreement dated in November 2008.  Although the February 2007 
VA examination report indicates that there are no significant 
abnormalities and no history of impact trauma, dislocation, or 
injury, examination findings regarding the knees are 
inconsistent.  The examiner reports that the Veteran can squat 
demonstrating full flexion to 140 degrees, but later notes that 
the knees flex to 125 degrees.

The Board notes that, where VA undertakes the effort to provide 
an examination when developing a service connection claim, it 
must provide an adequate examination, or at a minimum, notify the 
claimant why one will not or cannot be provided. See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, in Stefl v. 
Nicholson, 21 Vet. App. 120 (2007), the Court found that 
"[w]ithout a medical opinion that clearly addresses the relevant 
facts and medical science, the Board is left to rely on its own 
lay opinion, which it is forbidden from doing."  VA regulations 
provide that where "diagnosis is not supported by the findings 
on the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 
38 C.F.R. § 4.2; see 38 C.F.R. § 19.9 (2010).  

In addition, the claims file was not reviewed by the examiner. 
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that 
the duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one").  In 
addition, a service treatment report dated in June 2006 reflect 
evaluation for knee pain, although, the assessment at that time 
was normal knee exam.  Thus, a VA examination is necessary in 
this matter in order to clarify whether the Veteran has the 
claimed bilateral knee disability, and if so, to determine 
whether any such bilateral knee disability is medically related 
to the Veteran's period of service.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for an appropriate VA examination 
to determine the nature, extent, and etiology 
of the Veteran's claimed bilateral knee 
disability.  Prior to the examination, the 
claims folder must be made available to the 
examiner for review of the case.  A notation 
to the effect that this record review took 
place should be included in the report.  A 
detailed history of any symptomatology 
before, during and after service should be 
obtained from the Veteran.  All indicated 
tests and studies, if necessary, are to be 
performed and the examiner should review the 
results of any testing prior to completing 
the report.  All findings should be reported 
in detail.

The examiner is requested to review the 
pertinent medical records and provide a 
written opinion as to the presence, etiology 
and onset of any bilateral knee disability.  
With respect to any bilateral knee disability 
diagnosed, the physician should render an 
opinion as to whether it is at least as 
likely as not (i.e., there is a 50 percent or 
more probability) that such disability had 
its onset during service, or is causally 
related to injury in service or is in any 
other way causally related to the Veteran's 
service.  

The examiner must state the medical basis for 
any opinion expressed.  In rendering the 
requested opinion, the examiner should 
specifically consider and discuss all 
evidence, including the service treatment 
records and post-service treatment records.  
If an opinion cannot be reached without 
resort to speculation, then the examiner(s) 
must so state and explain why he or she 
cannot reach an opinion without speculation.

2.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to the 
Veteran and his representative.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for further 
appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


